SCHOTT, Judge,
dissenting:
In April, 1979, United Credit took a mortgage on Mrs. Pullen’s separate property. At that time the law as found in C.C. Art. 2403 provided that the community debt incurred to the Baptist Hospital was payable out of community property. In January, 1980, when Act 709 of 1979 took effect, United Credit had a vested right to be paid from Mrs. Pullen’s mortgaged separate property without regard to Baptist Hospital’s judgment which had no effect on her separate property.
A statute will not be given retroactive effect so as to disturb vested rights. C.C. Art. 8, Succession of Lambert, 210 La. 636, 28 So.2d 1 (1946).
I would reverse the judgment of the trial court.